Citation Nr: 0320138	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for multiple joint 
arthritis, on a direct basis and as secondary to the 
service-connected status post laminectomy, L5-S1, with 
degenerative changes.

2.	Entitlement to service connection for residuals of 
frostbite of the hands.

3.	Entitlement to an initial rating in excess of 40 percent 
for status post laminectomy, L5-S1, with degenerative 
changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from July 1945 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss, for multiple joint arthritis, and for residuals 
of frostbite to the hands, and granted service connection for 
status post laminectomy, L5-S1, with degenerative changes, 
and assigned a 20 percent rating effective from November 21, 
1997.  A later rating decision granted the veteran a 40 
percent rating for his status post laminectomy, L5-S1, with 
degenerative changes, effective November 21, 1997.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in November 2000.

The Board notes that these claims were remanded in April 2001 
for further development.  That development having been 
completed, these claims now return to the Board.

The Board also notes that, during the course of this appeal, 
a March 2003 rating decision granted the veteran service 
connection for hearing loss.  As such, this issue is no 
longer before the Board.






FINDINGS OF FACT

1.	Arthritis of the hands and hips was not diagnosed or 
otherwise demonstrated until many years after service, 
and no medical evidence has been submitted etiologically 
linking the veteran's arthritis of the hands and hips to 
service-including to his already service-connected 
status post laminectomy, L5-S1, with degenerative 
changes.

2.	The veteran does not currently have any residuals of 
frostbite.

3.	The veteran's residuals of status post laminectomy, L5-
S1, with degenerative changes, currently consist of 
severe limitation of motion, with pain and intermittent 
flare-ups.


CONCLUSIONS OF LAW

1.	Arthritis of the hands and hips was not incurred in or 
aggravated by active service, may not be presumed to 
have been incurred therein, and is not proximately due 
to or the result of the service-connected status post 
laminectomy, L5-S1, with degenerative changes.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2002).

2.	The residuals of frostbite to the hands were neither 
incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2002).

3.	The criteria have not been met for an evaluation higher 
than 40 percent for the veteran's service connected 
status post laminectomy, L5-S1, with degenerative 
changes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1998 rating 
action, and were provided a Statement of the Case dated May 
1999, and a Supplemental Statement of the Case dated May 
2002, as well as a Board remand, dated April 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in April 2003, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
February 1998 and May 2002.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, as the veteran has been 
notified as to which party will get which evidence, and as 
all the evidence has been obtained, the Board can proceed.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).


Facts

Many of the treatment records received deal with disabilities 
not at issue in the present case.  Several of the records 
submitted show periodic treatment for low back pain.

Service medical records indicate that the veteran underwent a 
laminectomy for a herniated nucleus pulposus in service, in 
1959, and that he continued to have complaints of back pain 
periodically throughout the remainder of his service.  
Service medical records show no complaints of, or treatment 
for, any cold injury like symptoms in the hands.  Service 
medical records, while showing arthritis of the lumbar spine, 
do not show the presence of arthritis in any joints.

In June 1967, the veteran reported that a sneeze two days 
prior had caused continued low back pain.  The veteran was 
noted to have point tenderness to the original incision of 
his surgery.

In May 1969, the veteran reported continued pain in his low 
back, since his surgery in May 1959, and was given an 
injection to help with his lumbosacral pain.  A June 1969 
record shows that the veteran was fitted with a lumbosacral 
corset for pain in the lumbosacral area.

A March 1972 record shows that the veteran reported an acute 
attack of low back pain, and was diagnosed with acute muscle 
spasms.

In January 1973, the veteran was evaluated with low back 
pain, at which time the veteran was diagnosed with simple 
muscle spasms.

In December 1973, the veteran reported low back pain with 
radiation to the left hip area, while doing leg lifts.  The 
impression was of a lumbosacral strain.

A treatment report dated October 1987 indicated that the 
veteran fell down a flight of stairs, developing a large 
hematoma, and severe low back pain.  He complained of pain 
concentrated in the sacral coccygeal area, radiating down his 
left leg to his knee.  There was no numbness or tingling of 
his feet or lower legs.  There was no loss of bladder or 
bowel control.  He noted an increase in low back pain 
secondary to stepping up one step two days ago, and feeling a 
pulling sensation in his left buttocks.  The veteran noted 
that he was active when he had no back pain, lifting weights, 
swimming three times a week, bowling twice a week, and 
gardening.

Upon examination, it was noted that the veteran had point 
tenderness only at the sacral coccygeal joint and the left 
sacroiliac joint.  There was no redness or swelling noted.  A 
hard ecchymotic tender mass was noted on the left buttock.  
The veteran's straight leg raising test was negative 
bilaterally.  The veteran had good full range of motion.  He 
had good muscle strength in the upper extremities, and his 
toes had normal flexion and dorsiflexion, and the veteran had 
passive resistance in the feet.  His lumbosacral spine X-rays 
showed no acute fractures, but did show degenerative joint 
disease and increased osteophyte formation at L2-L3, L4-L5, 
and L5-S1.  The veteran was hospitalized with bed rest.  The 
veteran received physical therapy during his hospital stay, 
consisting of ultrasound treatment, and range of motion 
exercises.  On the third day of admission, the veteran had 
new pain in his left thigh and left hip on ambulating.  
Later, the veteran had pain on his right side and numbness, 
attributed to lying on the left side for prolonged periods of 
time.  Later he complained of new pain down his left lateral 
thigh and his knee, but he continued to have a negative 
straight leg raising test, and there was still tenderness at 
the left sacroiliac joint, but no redness or edema.  The 
veteran was discharged with a diagnosis of low back pain, 
stable, with no radiculopathy, questionable left tensor 
fasciitis, status post contusion with hematoma formation, 
bilateral buttocks, and herniated nucleus pulposus with 
laminectomy and diskectomy in 1959.

Records from December 1987 indicate that the veteran had 
fallen two and a half months prior, from which he suffered 
persistent painful hematomas. A bone scan from that period 
was negative.

In September 1988, the veteran again reported falling down a 
flight of stairs.

The report of a bone scan conducted in November 1990 noted 
abnormal areas of radiotracer accumulation in the spine and 
joints of both upper and lower extremities.  The report 
indicated that these abnormalities were consistent with 
degenerative/arthritis disease.  There was no evidence of 
metastatic disease noted.

The veteran received a VA examination in February 1998.  The 
report of that examination indicates that the veteran 
reported that he was exposed to severe cold in Korea for 
three days, and developed frostbite on the tips of his 
fingers, and that his thumbs were not seriously involved, but 
his fingers became blue, and some of the skin of the fingers 
came off.  The veteran reported that since that time, he 
continued to have sensitivity to cold and episodes of burning 
sensations in the tips of his fingers which lasted for an 
hour.  In cold weather he constantly had a burning sensation.  

The veteran's history of back injuries in service, and his 
lumbar laminectomy, were also noted.  The veteran reported 
that, after surgery, he had occasional back pain, but that 
overall, his condition had improved.  He reported that he 
continued to have back pain, but that his main problem now 
was pain in both hips.  He stated that he had no injury to 
his hips in service, but that he was not sure if his hip 
problems were related to his back.  He stated that the pain 
in the right hip was often severe and he was unable to bend 
to tie his shoes.  He walked close to 5 miles daily on the 
weekdays except weekends.  He could climb 3-4 flights of 
stairs.  He was not able to lift more than 5 pounds due to 
back pain.  He had been retired for the past 9 years.  

Upon examination of the hands, there was no difficulty in 
using hands and fingers.  The veteran reported the burning 
sensation in the fingers was not severe enough to wake him up 
at night.  He reported that cold air made his fingers numb 
and he would also develop a burning sensation.  He has 
numbness in the fingers.  No history of ulceration or scar of 
frostbite.  Nail growth in all fingernails was normal.  There 
was evidence of arthritis in the joints.  The color of his 
fingers was good.  There was no evidence of excess sweating.  
The veteran indicated that every time the temperature lowers 
to 25 degrees or so, he usually had to wear gloves, or 
otherwise his fingers would become very painful.  There was 
no evidence of muscle atrophy.  Temperature of the hands was 
equal and normal.  Sensories were intact to touch and 
pinprick in all fingers.  There was evidence of some 
deformity in the first interphalangeal joint, right middle 
finger, with evidence of arthritis.  The radial ulnar pulse 
was bilaterally palpable and the palmar arch with Doppler and 
digital pulses in both hands were audible with Doppler.  
Muscle strength in both hands was equal and good.

Examination of the spine noted the well-healed scar from the 
previous laminectomy.  There was no evidence of adhesions or 
sensitivity in manipulation.  There was no indentation or 
keloid formation.  The paravertebral muscles were fairly well 
developed and not sensitive in touch.  The vertebra was 
sensitive in the lower spine.  Sensories in both lower 
extremities were intact 4/5, and reflexes were within normal 
limits.  The muscle strength in both lower extremities was 
equal and rather good.  No evidence of muscle atrophy in 
either lower extremity was noted.  Painless straight leg 
raising on the left side was to 70 degrees, and on the right 
side was to 60 degrees, and goniometric studies revealed 
painless range of motion, with forward flexion to 60 degrees, 
backward extension to 20 degrees, lateral flexion left and 
right to 20 degrees, and rotation, left, to 15 degrees and, 
right, to 20 degrees.  Examination of the hips showed 
tenderness in manipulation of the hips on both sides.  The 
right side was slightly more prominent than the left.  Again, 
there was no obvious evidence of muscle atrophy on either 
side.  Sensories were intact.  There was no evidence of 
redness, swelling, or accumulation of fluid within the 
joints.  He walked without a limp.  Doppler studies of both 
hands showed normal arterial circulation in both hands.  X-
rays of the hands showed bilaterally mild degenerative 
arthritis of both hands.  X-ray of the lumbar spine revealed 
moderate to severe degenerative arthritis of the lumbar 
spine.  X-rays of the hips reported moderate degenerative 
arthritis, both hips.  The veteran was diagnosed with 
residual frostbite in both hands manifested by 
hypersensitivity to cold.  Mild atrophy of the skin and mild 
degenerative arthritis of both hands was present.  The 
veteran was diagnosed with moderate to severe degenerative 
arthritis of the lumbar spine, status post laminectomy, with 
limitation of range of motion, and moderate degenerative 
arthritis, both hips, with limitation of range of motion.

An August 2000 outpatient treatment report noted that the 
veteran was complaining of severe pain in his right hip that 
would radiate down the lateral aspect of his right lower 
extremity to his foot.  He reported that he had experienced 
these kinds of symptoms in a much less severe form for many 
years.  X-rays demonstrated bilateral arthritis of the hips, 
bad on the right, at the site of his pain, and only moderate 
on the left side.  On the right side, there was significant 
loss of joint space.  Marginal osteophytosis and loss of the 
sphericity and loss of the roundness of the femoral head was 
noted.  The examiner opined however that he did not think 
that the site and distribution of the veteran's pain was 
characteristic of arthritis of the hip, and he thought the 
veteran's pain was more likely emanating from the veteran's 
lumbar spine.

Upon examination it was noted that the veteran was a little 
tremulous and had difficulty standing.  Examining him supine, 
he demonstrated total loss of internal rotation of both hips, 
worse on the right and with more pain on that side.  He also 
had a loss of adduction/abduction and flexion to about 80 
degrees in the right hip.  The range of motion of the left 
hip was rather better and less painful.  Straight leg raising 
was painful at about 50 degrees for either leg.  The pain on 
the right side was more severe during the straight leg-
raising test.  Both knee jerks and the right ankle jerks were 
very brisk.  The left ankle jerks seemed to be subdued.  X-
rays of the lumbar spine showed multilevel disk degeneration 
with virtual obliteration of the disk at L4/L5 and L5/S1, and 
with very narrowed disk at L3/4, with module sclerosis and 
anterior and posterior osteophytes, much the same all the way 
up the spine to the disc between L1/L2 and L2/L3.  The disk 
space between T12 and L1 was more normal.  There was also 
loss of the normal lumbar lordosis in the X-rays.  The 
examiner indicated that he therefore thought that the 
veteran's right lower extremity radicular pain was in fact 
coming from the lumbar spine rather than the hip joint.  The 
veteran was diagnosed with bilateral degenerative joint 
disease of the hips, right worse than left, and multilevel 
degenerative joint disease of the lumbar spine and right 
lower extremity radiculopathy.

A September 2000 outpatient treatment report indicates that 
the veteran had minimal relief from his back pain from a 
course of medication.  He reported the site of his pain as in 
the right upper buttock area and tending to radiate down the 
lateral aspect of the right lower extremity to his foot.  He 
denied any groin pain.  X-rays from that time showed some 
osteoarthritis in both hips, right worse than the left.  The 
examiner indicated however, that he still thought that the 
veteran's symptoms were really coming from the lumbar spine, 
where X-rays also demonstrated multiple level disc 
degeneration.

The veteran received a hearing before the undersigned 
Veterans Law Judge in November 2000.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported that he gets pains all the way to his ankles, when 
he stands for even five minutes, especially when he is not 
moving, and the area around his hip socket is very painful.  
The veteran also reported that while in Korea, he was in a 
cold foxhole for a period of time, and when he was taken out, 
his fingertips were blue and gray, and he was treated for 
frostbite.  The veteran indicated that presently, his fingers 
were very sensitive to cold.  The veteran indicated that he 
did not have frostbite of the feet in service, just of the 
hands.  He reported that he received treatment for frostbite 
of the hands in 1953.

The veteran further indicated that he had episodes of back 
pain quite often, and when he got it, it could last as long 
as a week.  He reported that he would try to do exercises for 
his back, and rest his back when he had a flare up of pain, 
but that sometimes the pain would be almost unbearable.  The 
veteran reported that he had been using a walker for several 
months, due to pain in the back and the legs, and that he was 
unable to stand without something to hold on to.

An April 2001 addendum to a podiatry examination noted that 
the veteran reported a history of frostbite to the fingers of 
the right and left hands.

The veteran received a cold injury protocol examination in 
May 2002.  The report of that examination indicates that the 
veteran reported that he was exposed to severe cold in Korea 
for three days, and developed frostbite on the tips of his 
fingers and all toes except his big toe.  He reported 
receiving treatment for this in a field clinic.

The veteran reported that since that time he had continued to 
have sensitivity to cold and a burning sensation in the tip 
of his fingers.  In cold weather, his fingers would become 
bluish, discolored, and very sensitive to touch.  Sensory to 
pinprick and touch was intact but had some burning sensation.  
There was no amputation or tissue loss, and no unusual 
dryness or moist skin.  The skin was normal.  He had some 
pain in the joints of the hands.  There was no fungus 
infection in the fingernails.  No scarring or residuals of 
frostbite in the hands.  He had occasional swelling in the 
middle and index fingers.  He stated that the skin of the 
hands got easily bruised.  He did not have any sleeping 
problem because of his hand condition.

As to the veteran's feet, it was noted that there was 
sensitivity to cold and a burning sensation in the toes.  His 
feet were sweating most of the time and remained wet.  He had 
some numbness in both feet.  He had some pain in walking.  He 
had a fungus infection in the toenails, and the toenails were 
irregular, and broke down easily.  The skin of the feet was 
thin and bruised easily.  He had no hair growth from mid-leg 
down to the feet.  He had an occasional tingling sensation 
causing him sleep difficulty.

Upon examination of the hands, the color was good.  There was 
no excess sweating or dryness.  Sensory to pin prick and 
touch in all fingers and hands was normal.  The skin of the 
dorsal aspect of the hand was possibly slightly thin, but 
there was no evidence of bruising seen on examination.  
Fingers were slightly cool to touch.  The radial pulses were 
palpable.  Digital pulses were audible by Doppler.  The nails 
were regular, with no evidence of fungus infection in the 
fingernails.  There was no pain on manipulation of the 
carpometacarpal joints.  X-rays of the hands reported normal 
left hand and no evidence of fracture of soft tissue swelling 
in the right hand.  The veteran was found to have no 
objective residuals of a cold injury in the hands upon 
examination.   

The examiner indicated that there were no documented records 
in the veteran's service medical records regarding frostbite 
in the hands.  The examiner noted that the veteran was 
evaluated for residual cold injury of the hands in February 
1998 with the final diagnosis of residual cold injury in both 
hands manifested by hypersensitivity to cold, mild atrophy of 
skin, and mild degenerative arthritis of both hands; however, 
the current examiner noted that a review of the veteran's 
claims file did not show continuation of this problem in 
either hand during the years following discharge, and present 
X-rays showed the hands to be normal.  The examiner again 
stated that there were no objective findings of residual 
frostbite in the hands during the examination.

The veteran received a VA neurology examination in May 2002.  
The report of that examination indicates, in relevant part, 
that the veteran's records showed repeated low back strains 
or injuries since the age of 16.  It was noted that the 
veteran had a laminectomy in service.

The veteran reported repeated low back pain, and occasional 
pain of both lower extremities.  He indicated that the pain 
at that time was localized to both hips.  He occasionally 
would get pain in both knees.  

It was noted that the veteran came to the office in a 
wheelchair; however, he did not need a wheelchair to 
ambulate, and was aided in ambulation at times by a cane.  He 
indicated that he needed a wheelchair more over the past 2 
years due to increasing arthritis in the extremities.  The 
examiner noted X-rays of the right hip showed severe 
degenerative changes of the right hip, rule out aseptic 
necrosis, and moderate degenerative changes of the left hip.  
Lumbar spine X-rays showed severe degenerative changes of the 
lumbar spine, status post lumbar laminectomy and status post 
surgery in the pelvis.

Upon examination there was no atrophy or loss of strength.  
The veteran did have some moderate peripheral edema in the 
lower extremities, which was mild and pitting.  The DTRs were 
brisk, slightly hyperactive in the upper extremities, and 
brisk at both knees.  There was no clonus.  There was no 
spontaneous tremor, but there was a mild tremor with the arms 
held out extended.  The veteran could walk slowly without the 
wheelchair.  There was no dorsiflexion weakness in either 
lower extremity.  He complained of moderate low back pain 
with bending.  He felt sensory stimuli normally in the upper 
and lower extremities.  The veteran was diagnosed with a 
history of repeated low back injuries, and was status post 
L5-S1 lumbar disc herniation with surgery.

The veteran received a VA spinal examination in May 2002.  At 
that time, the examiner indicated that the claims file had 
been carefully reviewed, and presented a detailed summary of 
the veteran's prior medical history.  At that time, the 
veteran reported sharp back pain without radiation once every 
two or three weeks, lasting for 10 or 15 minutes.  As to hip 
pain, it was noted that the veteran began to complain of 
bilateral buttock pain in 1999.

Examination of the low back revealed a midline operative scar 
in the lumbar region with no tenderness.  Range of motion of 
the lumbar spine was restricted in all directions.  Lateral 
bending was to 0 degrees.  Flexion was about 40 degrees.  
Rotation was limited to 20 degrees.  No localizing trigger 
point was noted.  Examination of the hip joints revealed 
flexion to 90 degrees, internal and external rotation limited 
to approximately 15 degrees in each direction, and abduction 
to 30 degrees bilaterally.  Leg length was grossly equal.

Examination of the knee joint revealed no joint effusion, 
full range of motion, and the knee joint was stable, with 
respect to cruciate ligaments and collateral ligaments.

Examination of the feet revealed severe plano-valgus 
deformity bilaterally, particularly pronounced on the right 
side with deviation of the Achilles tendon laterally.

X-rays of the lumbar spine revealed far advanced degenerative 
joint disease with a strong suggestion of spondylolysis L5-S1 
bilaterally.  Degenerative osteoarthritic changes involving 
the entire lumbar spine were noted with narrowing of the 
intervertebral disc spaces and vacuum phenomenon within the 
discs.  X-rays of the hip joint revealed far advanced 
degenerative osteoarthritis with subluxation bilaterally, and 
deformity of the femoral head.  X-rays of the knee joint were 
within normal limits except chondrocalcinosis of both knee 
joints.

The veteran was diagnosed with degenerative osteoarthritis of 
the lumbar spine, far advanced, no evidence of lumbar 
radiculopathy, spondylolysis L5-S1, bilaterally, non service 
connected, degenerative osteoarthritis with 
chondrocalcinosis, knee, bilateral, nonservice-connected, 
severe plano-valgus deformity, bilateral, developmental, and 
degenerative osteoarthritis, hip, bilateral, far advanced.

The examiner indicated that, at the present, what the veteran 
was experiencing was strictly from far advanced degenerative 
osteoarthritis of the lumbar spine throughout the entire 
lumbar area, not limited to the L5-S1, where he underwent 
lumbar hemilaminectomy in 1959.  Further, the veteran did not 
have any lumbar radiculopathy associated with his service-
connected disc excision in 1959.  For all practical purposes, 
the examiner indicated that the veteran did not have any 
residuals from the hemilaminectomy in 1959.  In short, he had 
far advanced osteoarthritis in the lumbar spine.  The 
examiner indicated that numerous episodes of back pain 
documented without trauma, such as "walking to mess" or 
"leg lifts or pull-ups" or walking down streets could 
readily be explained by the unrecognized pre-existing 
spondylolysis.  The examiner indicated that this also 
explained recurrent episodes of back pain subsequent to the 
1959 hemilaminectomy, which did not address the issue of 
spondylolysis.

The examiner indicated that, with respect to the possible 
linkage of the degenerative osteoarthritis of the hip joint 
to his service connected lumbar spine, it is simply an 
untenable proposition to make any connection between these 
two conditions.  First, the examiner pointed out that there 
is no temporal relationship or medical record to establish 
that the veteran had a hip ailment while he was in the 
service, nor was there any treatment record.  It was not 
until 1999 that he began to notice hip pain.  Therefore, it 
is only natural to conclude that the veteran's hip condition 
is independent and unrelated to his service-connected back 
condition.  The examiner indicated there was no evidence to 
indicate that chondrocalcinosis of the knee joint, or the 
severe plano-valgus deformity of his feet, were related to 
his back problem.


The Law
Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection for certain 
conditions, such as degenerative arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.


The Law
Entitlement to an Increased Rating

As noted, it is maintained that the 40 percent disability 
evaluation currently assigned to the veteran's status post 
laminectomy, L5-S1, with degenerative changes, is inadequate.  
Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the veteran's service-connected status 
post laminectomy, L5-S1, with degenerative changes, is 
currently rated as 40 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for severe limitation of 
motion of the lumbar spine.  Pursuant to Diagnostic Code 
5292, a 10 percent disability rating is warranted when 
limitation of motion is slight; 20 percent when it is 
moderate and 40 percent when it is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Previously, the veteran was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  
During the pendency of the veteran's appeal, VA amended the 
criteria used for evaluating intervertebral disc syndrome. 
Consequently, VA must rate the severity of this condition 
under both the former and revised criteria and apply the 
version that is most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   Either the old or 
new rating criteria may apply to the veteran's case, 
whichever are more favorable to him, although the new 
criteria are only applicable to the period of time since 
their effective date.

Prior to September 23, 2002, VA regulations provided that 
postoperative, cured, intervertebral disc syndrome warranted 
a noncompensable evaluation.  Mild intervertebral disc 
syndrome warranted a 10 percent evaluation.  Moderate 
intervertebral disc syndrome, recurring attacks warranted a 
20 percent evaluation. Severe intervertebral disc syndrome, 
recurring attacks with intermittent relief warranted a 40 
percent evaluation.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief 
warranted a 60 percent evaluation.

Effective September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) provides that a 10 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent evaluation is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

Note 1 to this section provides that, for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 to this section provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002), for lumbosacral strain.  
Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a noncompensable rating is warranted for slight 
subjective symptoms only.  A 10 percent disability rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent disability rating is assigned where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent disability rating is properly 
assigned where the symptoms are severe, with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the spine.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).





Analysis
Entitlement to service connection for multiple joint 
arthritis, on a direct or presumptive basis and as secondary 
to the service- connected status post laminectomy, L5-S1, 
with degenerative changes.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for multiple joint 
arthritis, either on a direct or presumptive basis, or as 
secondary to the veteran's service connected status post 
laminectomy, with degenerative changes.  In this regard, the 
Board notes that the veteran's service medical records do not 
show the presence of arthritis in any joints, other than the 
veteran's lower back, for which he is already being 
compensated.  Further, no arthritis of any other joints was 
noted until a bone scan dated November 1990, over 24 years 
after the veteran's separation from service, noted abnormal 
areas of radiotracer accumulation in the spine and joints of 
both upper and lower extremities, consistent with 
degenerative/arthritis disease.  

Further, the Board notes the opinion of a VA examination in 
the report of a May 2002 VA examination, which indicated that 
the veteran's hip condition was independent and unrelated to 
his service-connected back condition, and that as well  there 
was no evidence to indicate that chondrocalcinosis of the 
knee joint was related to the veteran's back problem.  
Further, the examiner noted that there was no indication of 
any hip injury in service, and no medical evidence linking 
the veteran's current hip disability directly to service.

Thus, with no evidence having been presented to link the 
veteran's arthritis of the hips or other joints to service, 
and no medical evidence having been presented which would 
link the veteran's arthritis of the hip or other joints to 
his service connected back disability, the Board finds the 
veteran's claim for multiple joint arthritis cannot be 
maintained, and must be denied.




Analysis
Entitlement to service connection for residuals of frostbite 
of the hands.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for frostbite of the 
hands.  In this regard, the Board notes that, while the 
veteran has reported that he was treated for frostbite in the 
service, there is no record of his treatment in service for 
any hand problem, to include frostbite of the fingers or the 
residuals thereof.  There is no indication in the veteran's 
medical records since service that he has ever complained of, 
or sought treatment for, any residuals of frostbite to the 
hands, before his claim in October 1997 and subsequent 
February 1998 VA examination, over 30 years after his 
separation from service.

While the VA examiner in the report of a February 1998 VA 
examination diagnosed the veteran with residuals of frostbite 
in both hands, this opinion appears to be based on the 
history as reported by the veteran, not on objective 
findings.  The Board places greater weight on the opinion 
contained in a May 2002 VA examination which indicated that a 
review of the veteran's claims file did not show continuation 
of any frostbite problem in either hand during the years 
following discharge, and that present X-rays showed the hands 
to be normal.  The examiner stated that there were no 
objective findings of residual frostbite in the veteran's 
hands during the examination.

Therefore, with no evidence having been presented to show 
that the veteran sought treatment for frostbite residuals 
earlier than 30 years subsequent to discharge, and with the 
most recent VA examination opinion indicating that the 
veteran does not currently have any frostbite residuals, the 
Board finds that the weight of the evidence tends to indicate 
that the veteran does not currently have any frostbite 
residuals due to service.  Without a current finding of a 
disability, the veteran's claim cannot be maintained, and 
must be denied.




Analysis
Entitlement to an initial rating in excess of 40 percent for 
status post laminectomy, L5-S1, with degenerative changes.

Taking into account all relevant evidence, the Board finds 
that the veteran's low back disability is currently properly 
rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  In this regard, the Board notes 
that the veteran is currently receiving a 40 percent rating 
under this code, the maximum available under this code, for 
severe limitation of motion of the lumbar spine.  As well, 
the maximum rating available under Diagnostic Code 5295, for 
lumbosacral strain, is 40 percent, the amount the veteran is 
currently receiving.  As to a rating under the old 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome, the Board notes that while the veteran's 
symptomatology, including limitation of motion and pain, 
could be considered severe, such that a 40 percent rating 
would be warranted under this code, the Board does not find 
this level of disability to rise to a pronounced level, with 
persistent symptoms with sciatic neuropathy, such that a 60 
percent rating would be warranted under the old code.  In 
this regard, no medical evidence has been presented to 
indicate that the veteran currently has symptoms compatible 
with sciatic neuropathy, with little intermittent relief.

As to a rating under the new Diagnostic Code 5293, the Board 
does not find that the evidence of record shows that the 
veteran's service connected back disability alone has caused 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, such that a rating 
greater than 40 percent would be warranted.

In this regard, of note is the opinion from a May 2002 VA 
examination, in which the examiner indicated that the 
problems that the veteran was experiencing were strictly from 
far advanced degenerative osteoarthritis of the lumbar spine 
throughout the entire lumbar area, not limited to the L5-S1 
area where he underwent lumbar hemilaminectomy in 1959, and 
that the veteran, for all practical purposes, did not have 
any residuals from the hemilaminectomy in 1959.  In short, 
the examiner found that the veteran had far advanced 
osteoarthritis in the lumbar spine.  The examiner indicated 
that numerous episodes of back pain documented without 
trauma, such as "walking to mess" or "leg lifts or pull-
ups" or walking down streets could readily be explained by 
the unrecognized pre-existing spondylolysis, which the 
examiner found to be non service connected.  Therefore, it is 
this examiner's opinion that the veteran's current back 
problems are not related to his service connected 
hemilaminectomy at all, but are rather due to a non service 
connected spondylolysis of L5-S1, and advanced degenerative 
osteoarthritis, also not due to his hemilaminectomy.  Thus, 
it is this examiner's opinion that the veteran's current back 
problems have little or nothing to do with the veteran's 
service connected back disability.  However, considering the 
veteran's consistent complaints of pain and limitation of 
motion since his service connected hemilaminectomy, and 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran is currently properly rated as 40 percent 
disabled for his status post laminectomy, L5-S1, with 
degenerative changes.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 40 
percent rating has been in effect since the effective date of 
service connection for status post laminectomy, L5-S1, with 
degenerative changes, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.

As the preponderance of the evidence is against all three 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to service connection for multiple joint 
arthritis, on a direct basis and as secondary to the 
veteran's service-connected status post laminectomy, L5-S1, 
with degenerative changes, is denied.

Entitlement to service connection for residuals of frostbite 
of the hands is denied.

Entitlement to an initial rating in excess of 40 percent for 
status post laminectomy, L5-S1, with degenerative changes, is 
denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

